234 Ga. 755 (1975)
218 S.E.2d 7
HAND et al.
v.
WILLIAMS.
29932.
Supreme Court of Georgia.
Submitted May 15, 1975.
Decided June 24, 1975.
Rehearing Denied July 10, 1975.
Boatright & Boatright, J. Laddie Boatright, for appellants.
J. H. Highsmith, for appellee.
JORDAN, Justice.
Preston Williams sought to probate the will of Belle Hayes Williams in the Probate Court of Jeff Davis County. Five of the nine heirs filed a caveat alleging lack of testamentary capacity, undue influence, forgery and monomania. From the judgment in the probate court establishing the validity of the will the caveators filed an appeal to the superior court where a jury returned a verdict in favor of the will. The caveators appeal.
1. All of appellants' enumerations of error, save two, concern either allegedly erroneous charges or error stemming from a failure to charge certain points of law.
The record is clear that appellants did not comply with Code Ann. § 70-207 (a) by complaining prior to the jury's verdict but affirmatively acquiesced in the charge when asked if there were any objections or requests for additional instructions.
We have carefully reviewed the charges appellant now contends constitute substantial error harmful as a matter of law and find that this contention is unfounded. In the absence of a request to charge, provided for in Code Ann. § 70-207 (b), the trial court did not commit error rising to the level required by § 70-207 (c), in not charging certain points of law.
2. Appellants assert error in that a juror who served was disqualified because his deceased wife was the first cousin of all the interested parties. There is no transcript of the voir dire and therefore no record of the trial court's ruling concerning the qualifications of the juror. Since the record fails to support this enumeration it is without merit.
*756 3. Appellants' final complaint is that the trial court erred in overruling the motion for new trial on the general grounds. We have carefully reviewed the transcript and find that the jury's verdict is amply supported by the evidence.
Judgment affirmed. All the Justices concur.